DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2020 has been entered.

Status of Claims
Claims 1-2 and 4-8 were rejected in Office Action mailed on 10/16/2020.
Applicant filed a response, amended claim 1, cancelled claims 2 and 4, and added claim 15.
Claims 1 and 5-15 are currently pending in the application, of claims 9-14 are withdrawn from consideration. Claim 3 was previously cancelled. 
The merits of claims 1, 5-8 and 15 are addressed below.

Claim Objections
Claim 7 is objected to because of the following informalities: 
.  
Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 attempts to further limit claim 1 by specifying a functionality of a test cell formed by the negative electrode active material and a carbon-based active material as an electrode and a potential that exhibit such electrode when test cell is operated. Accordingly, claim 5 fails to further limit the material/structure or characteristic of the negative electrode active material. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

As indicated above, Applicant argued that “not every negative electrode active material when formed into a such cell test and operated under such conditions will exhibit a peak in the V-dQ/dV curve is in the range of from 0.40 V to 0.55 V”. Nonetheless, the claim recites “the potential of the negative electrode” which includes the negative electrode active material and a carbon based material. While claim 5 includes a reference to claim 1, it does not specify a further limitation of the subject matter claimed (i.e., negative electrode active material). The claim only describes a potential when a test cell formed of a negative electrode which includes the negative electrode active material and a carbon-based active material is operated. The negative electrode active material of claim 1 does not contain a carbon-based material as such, the limitation reciting the potential of the negative electrode is not considered a further limitation of the negative electrode active material but a characteristic of a negative electrode which contain other components (i.e., carbon-based active material) in addition to the negative electrode active material. The properties as recited in Claim 5 pertains to a negative electrode and not a potential of the actual negative electrode active material as Applicant argued (see page 7 Applicant remarks filed on 07/28/2020). There is no way to ascertain that the potential the negative electrode during discharges is only attributable to the negative electrode active material. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5, 7 and 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nakagaki et al. (U.S. Patent Application Publication 2015/0147658).
Regarding claim 1, Nakagaki teaches a negative electrode active material (paragraph [0012]) comprising:
particles of the negative electrode active material (paragraph [0025], [0033]),
x : 0.5≤x≤1.5 (paragraph [0032]), and
wherein the particles of the negative electrode active material contain at least one kind or more of Li2SiO3 and Li4SiO4 (paragraph [0032]).
Given that the material and structure of the negative electrode active material of Nakagaki is identical to the material and structure of the negative electrode active material of the present invention, as set forth above, it is clear that the negative electrode active material of Nakagaki would inherently exhibit the same properties and characteristics including the particles of silicon compound having, as chemical shift values obtained from a 29Si-MAS-NMR spectrum, an intensity A of a peak derived from amorphous silicon obtained in -40 to -60ppm, an intensity B of a peak derived from silicon dioxide obtained in the vicinity of -110ppm, and an intensity C of a peak derived from Si obtained in the vicinity of -83ppm, which satisfy the following formula 1 and formula 2:
B≤1.5xA…(1)
B˂C…(2)
wherein the chemical shift value obtained in the 29Si-MAS-NMR spectrum has a peak in the vicinity of -130ppm, and wherein the particles of the silicon compound have a half value width (20) of a diffraction peak derived from a Si(111) crystal plane obtained by X-ray diffractometry of 1.20 or more and a crystallite size corresponding to the crystal plane of 7.5 nm or less.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977. See MPEP 2112.01 (I). 
Regarding claim 5, Nagakaki teaches the negative electrode active material having particles with silicon compound containing a silicon compound SiOx : 0.5≤x≤1.5 (paragraph [0032]), wherein the particles of the negative electrode active material contain at least one kind or more of Li2SiO3 and Li4SiO4 (paragraph [0032]). 
Given that the material and structure of the negative electrode active material of Nakagaki is identical to the material and structure of the negative electrode active material of the present invention, as set forth above, it is clear that the negative electrode active material of Nakagaki would inherently exhibit the same properties and characteristics when utilized in a negative electrode to include the claimed potential. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977. See MPEP 2112.01 (I). 
Regarding claim 6, Nakagaki teaches the negative electrode active material as described above in claim 1. Further, Nakagaki teaches the particles having a particle diameter 0.05 to 20 µm (paragraph [0033]). As such, it would be expected that the middle value (i.e., median) of the range of 0.05 to 20 µm is about 10 µm which falls within the claimed range.    
Regarding claim 7, Nakagaki teaches the negative electrode active material contain a carbon material on a superficial part (paragraph [0037]-[0038]).
Regarding claim 15, Nagakaki teaches the negative electrode active material contain at least one kind or more of Li2SiO3 and Li4SiO4 (paragraph [0032]). With regards to the limitation of how the Li2SiO3 and Li4SiO4 contained in the negative electrode active material is produced, the courts have held that when the prior art factor appears to differ from the claimed factor only in the method of obtaining the factor, the burden of persuasion was on applicant to show that the claimed product exhibited unexpected properties compared with that of the prior art. The courts further noted that “no objective evidence has been provided establishing that no method was known to those skilled in this field whereby the claimed material might have been synthesized.” 10 USPQ2d at 1926. The courts also held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Lastly the courts have held that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). The examiner further notes that once the examiner provides that the prior art product appears to be the same or similar to the claimed product, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagaki et al. (U.S. Patent Application Publication 2015/0147658) as applied to claim 1 and 7 above and further, in view of Minami et al. (U.S. Patent Application Publication 2015/0221950).
Regarding claim 8, Nakagaki teaches the negative electrode active material as described above in claim 1 and 7 to include the negative electrode active material containing a carbon material. 
Nakagaki does not explicitly articulate the particulars of the average thickness of the carbon material.
Minami, also directed to a negative electrode active material (abstract), teaches a negative electrode active material having particles that include a silicon compound SiOx 0.8≤x≤1 (paragraph [0011]). Further, Minami teaches the particle having a carbon material coating of 1 to 200 nm (paragraph [0021]). This coating proportion provides better conductivity and promotes diffusion of lithium. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the negative electrode active 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-8, and 15 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098.  The examiner can normally be reached on Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/CHRISTIAN ROLDAN/Examiner, Art Unit 1723